Citation Nr: 1109965	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The Veteran had active military service from May 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied the Veteran's petition to reopen a claim for service connection for PTSD and denied service connection for residuals of a TBI.  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen a previously denied claim for service connection for PTSD has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying issue of entitlement to service connection for PTSD, as well as the claim for service connection for residuals of a TBI, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed March 2006 rating action, the RO denied service connection for PTSD.  

2.  Evidence received after the March 2006 denial of service connection for PTSD relates to an unestablished fact necessary to substantiate the issue of entitlement to service connection for PTSD and raises a reasonable possibility of substantiating that underlying issue.  



CONCLUSIONS OF LAW

1.  The RO's March 2006 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  Evidence received since the final March 2006 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection PTSD, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Merits of the New & Material Claim

The Veteran was denied service connection for PTSD in March 2006 because the evidence did not show that he had PTSD.  After receiving notice of the March 2006 decision, the Veteran did not initiate an appeal of that denial.  Later, in March 2008, however, he applied to have his claim reopened.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Relevant evidence of record at the time of the March 2006 rating decision consisted of the Veteran's service treatment records (STRs), DD 214, and a VA examination in January 2006.  The Veteran's DD 214 shows that he received several combat decorations to include the Purple Heart, Combat Patch, and Combat Infantryman Badge.  His STRs show that he was injured by shrapnel in the face following a mortar explosion in 2004.  Accordingly, the Veteran's stressor of a mortar attack is conceded.  The January 2006 examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, and no psychiatric disability other than PTSD was diagnosed.

Accordingly, at the time of the denial of the claim for service connection for PTSD in March 2006, the claims folder contained no competent evidence that the Veteran had PTSD.  Thus, the RO, in March 2006, denied the claim of service connection for PTSD.  The rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The relevant evidence received since the March 2006 denial consists of VA treatment records dated from April 2008 to May 2008, and a VA examination for TBI in May 2008.  In the May 2008 VA examination report, the examiner referred to a February 2008 psychology note (which is not of record), which indicated that the Veteran had a score of 56 on the PTSD checklist, with the cutoff being 50, which was suggestive of PTSD.  

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for PTSD-namely, evidence that the Veteran might have PTSD.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 


ORDER

New and material evidence sufficient to reopen a claim for service connection for PTSD having been received, the appeal is granted to this extent only.  


REMAND

As discussed in the decision above, there is a pertinent February 2008 treatment record that has not been associated with the claims file.  Additionally, the May 2008 examination report references other potentially relevant VA treatment records, which are not associated with the claims file.  Furthermore, the Veteran has reported being treated for both residuals of a TBI and PTSD at the VA Medical Center (VAMC) in St. Louis, Missouri through the poly-trauma unit.  See April 2009 Substantive Appeal.  However, the only treatment records that have been obtained are an April 2008 neuropsychological testing consultation record with an addendum also dated in April 2008, and a May 2008 TBI screen.  Thus, it appears that there are pertinent VA treatment records that have not been obtained.  On remand, all records from the poly-trauma unit at the St. Louis, Missouri VAMC should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Additionally, because the May 2008 examiner referenced a VA treatment record that was suggestive of PTSD, the Board finds that, on remand, the Veteran should be accorded a new VA examination to determine if he now meets the criteria for a diagnosis of PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regards to the Veteran's claim for residuals of a TBI, the Board observes that the Veteran's STRs show that in August 2004 he suffered injuries to the head from a mortar explosion.  [The Veteran is service-connected for residuals of a shrapnel injury, which include a well-healed scar, hypothesia of the right cheek, multiple facial fractures, and dental treatment purposes for loss of teeth.]  As noted in the decision above, the Veteran was afforded a VA examination for TBI in May 2008.  At that time, however, the examiner did not find evidence of a current traumatic brain injury.  

Subsequently, in September 2008, however, VA regulations regarding the handling of TBI claims were revised.  See 38 CFR § 4.124a (2008); 73 Fed. Reg. 54693-54708 (Sept. 23, 2008).  In October 2008, VA also revised the traumatic brain injury examination guidelines.  In light of the revised criteria and evidence of an in-service head injury, a new VA TBI examination is necessary in order to fairly decide the Veteran's claim.  See 38 C.F.R. § 3.327; Fast Letter 08-34; Fast Letter 08-36; Training Letter 09-01.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for PTSD.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of any post-service psychiatric and residuals of TBI treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in St. Louis, Missouri through the poly-trauma unit.  

If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran a VA examination to determine the nature, extent, and etiology of any psychiatric disability, including PTSD, that he may have.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed PTSD, or other psychiatric disability shown on examination, is related to his military service, including his conceded combat service.  In answering this question, the examiner should identify the specific stressor(s) underlying any diagnosis of PTSD.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Also, accord the Veteran a VA TBI examination to determine whether he has any current residuals of a traumatic brain injury sustained in service in 2004.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is specifically request to identify all residual symptoms (including all objective findings shown on evaluation and all subjective complaints) that are determined to be related to the 2004 injury.  The examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any claimed impairments, and any pertinent pathology found on examination, are related to the in-service head injury.  

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Ensure that the examination reports comply with this Remand and answers the questions presented herein.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

6.  Then, readjudicate the issues of entitlement to service connection for PTSD and residuals of a TBI.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


